Order filed November 30, 2021




                                      In The


       Eleventh Court of Appeals
                                   __________

                 Nos. 11-21-00145-CR & 11-21-00200-CR
                               __________

                    DANIEL RAY GARCIA, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Gaines County, Texas
                   Trial Court Cause Nos. 19-5086 & 16-4669


                                    ORDER
      Before this court is a pro se motion related to the clerk’s records and the
reporter’s records that were filed in these causes. We note that Appellant filed the
motion in each cause on November 1, 2021, before most of the records were even
due to be filed in this court. The records filed in this court have now been provided
to Appellant by the district clerk and the court reporter. Therefore, Appellant’s
motion is moot in this regard.
      Appellant also complains of omissions from the clerk’s record in Cause
No. 11-21-00200-CR (trial court cause no. 16-4669). Appellant asserts that the
district clerk is required “to send all documents.” Appellant is incorrect. The
Texas Rules of Appellate Procedure provide that, unless otherwise specifically
designated by a party, a clerk’s record in a criminal appeal shall, if applicable,
include the following documents: the indictment or information, any special plea or
defense motion that was presented to the court and overruled, any written waiver or
stipulation, any plea documents, the court’s docket sheet, the jury charge and verdict,
findings of fact and conclusions of law, the judgment or order that is being appealed,
a request for findings of fact and conclusions of law, post-judgment motions and any
rulings thereon, the notice of appeal, any bill of exception, the certification of
Appellant’s right of appeal, and any request for the preparation of the reporter’s
record and the clerk’s record. TEX. R. APP. P. 34.5(a).
      Here, the clerk of the district court certified that “all of the documents
specified by Texas Rule of Appellate Procedure 34.5(a) and all other documents
timely requested by a party to this proceeding under Texas Rule of Appellate
Procedure 34.5(b)” were included in the clerk’s record. Appellant did not file a
designation of record with the trial court clerk identifying specific, additional items
to be included in the clerk’s record.         See TEX. R. APP. P. 34.5(a)(13), (b).
Furthermore, we note that some of the omissions about which Appellant complains
in his motion, such as police statements and witness statements, were likely not even
filed with the district clerk. Based on our review of the clerk’s record, it does not
appear that the clerk’s record is defective or inaccurate; therefore, we deny
Appellant’s request to supplement or correct the record.                See TEX. R.
APP. P. 34.5(c), (d).



                                          2
      Next, Appellant complains about the form of the reporter’s record and the
color of the district clerk’s file stamp. These complaints are without merit.
      Accordingly, we deny Appellant’s motion in part and dismiss the motion in
part as moot.


                                                    PER CURIAM


November 30, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3